Exhibit 10.3

 

SECURITY AGREEMENT

(INTELLECTUAL PROPERTY)

 

THIS SECURITY AGREEMENT (INTELLECTUAL PROPERTY), dated as of October 14, 2004,
is entered into by and among WEST MARINE PRODUCTS, INC., a California
corporation (the “Company”), each of the other Persons signatory to this
Agreement (other than Administrative Agent), each of the other entities which
becomes a party hereto pursuant to Section 9 hereof (each of the foregoing,
including the Company, a “Grantor” and collectively, the “Grantors”) and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the financial institutions which are from time to
time parties to the Credit Agreement referred to in Recital A below
(collectively, the “Lenders”).

 

RECITALS

 

A Pursuant to that certain Credit Agreement, dated as of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Lenders and Wells Fargo Bank,
National Association, as Administrative Agent, Issuing Lender and Swing Line
Lender, the Lenders have agreed to extend loans and other financial
accommodations to the Company upon the terms and subject to the conditions set
forth therein.

 

B. The Lenders’ obligations to extend loans and other financial accommodations
to the Company under the Credit Agreement are subject, among other conditions,
to receipt by the Administrative Agent of this Security Agreement duly executed
by the Grantors.

 

C. Each Grantor (other than Company) is or shall become a party to that certain
Guaranty dated as of even date herewith in connection with the Credit Agreement.
Each Grantor (other than Company) has obtained and will continue to obtain
working capital and loans needed for its operations from Company, and Company
will obtain funds to provide and lend to the Grantors (other than Company) from
the Lenders under the Credit Agreement. In addition, Grantors (other than
Company) expect to realize direct and indirect benefits as the result of the
availability of the aforementioned credit facilities to Company and as the
result of financial or business support which will be provided to the Grantors
(other than Company) by Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Administrative Agent and the Lenders, as follows:

 

1. Definitions and Interpretation. When used in this Security Agreement, the
following terms shall have the following respective meanings:

 

“Administrative Agent” shall have the meaning given to that term in the
introductory paragraph hereof.



--------------------------------------------------------------------------------

“Company” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Collateral” shall have the meaning given to that term in Section 2 hereof.

 

“Copyright Office” shall mean the United States Copyright Office or any
successor office or agency thereto.

 

“Copyrights” shall have the meaning given to that term in Attachment 1 hereto.

 

“Credit Agreement” shall have the meaning given to that term in Recital A
hereof.

 

“Grantor(s)” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Lenders” shall have the meaning given to that term in the introductory
paragraph hereof.

 

“Mask Works” shall have the meaning given to that term in Attachment 1 hereto.

 

“Patent and Trademark Office” shall mean the United States Patent and Trademark
Office or any successor office or agency thereto.

 

“Patent Applications” shall mean all applications made by, or on behalf of, a
Grantor to the Patent and Trademark Office or to any similar office or agency of
any foreign country or political subdivision thereof for the registration of
Patents.

 

“Patent Registrations” shall mean all Patents registered with the Patent and
Trademark Office or with any similar office or agency of any foreign country or
political subdivision thereof and all Patent Applications.

 

“Patents” shall have the meaning given to that term in Attachment 1 hereto.

 

“Secured Obligations” shall mean and include (a) in the case of the Company, the
Obligations (as defined in the Credit Agreement) and (b) in the case of each
other Grantor, all liabilities and obligations, howsoever arising, owed by such
Grantor to the Administrative Agent or any Lender of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, pursuant to the terms of the Guaranty or
any of the other Loan Documents to which such Grantor is a party, including
without limitation all interest (including interest that accrues after the
commencement of any bankruptcy or other insolvency proceeding by or against such
Grantor), fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to and payable by the Grantor hereunder and thereunder.

 

2



--------------------------------------------------------------------------------

“Trade Secrets” shall have the meaning given to that term in Attachment 1
hereto.

 

“Trademarks” shall have the meaning given to that term in Attachment 1 hereto.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of California; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the Administrative Agent’s security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of California, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

Unless otherwise defined herein, all other capitalized terms used herein and
defined in the Credit Agreement shall have the respective meanings given to
those terms in the Credit Agreement, and all terms defined in the UCC shall have
the respective meanings given to those terms in the UCC. The rules of
construction set forth in Article I of the Credit Agreement shall, to the extent
not inconsistent with the terms of this Security Agreement, apply to this
Security Agreement and are hereby incorporated by reference.

 

2. Grant of Security Interest. As security for the full, prompt, complete and
final payment when due (whether at stated maturity, by acceleration or
otherwise) and prompt performance and observance of all the Secured Obligations
of each Grantor, and in order to induce the Administrative Agent and the Lenders
to enter into the Credit Agreement and to make loans and other financial
accommodations available to and for the benefit of the Company upon the terms
and subject to the conditions thereof, such Grantor hereby assigns, conveys,
mortgages, pledges, grants, hypothecates and transfers to the Administrative
Agent (for the ratable benefit of the Administrative Agent and the Lenders) a
security interest in all right, title and interest of such Grantor in and to the
property described in Attachment 1 hereto, whether now owned or hereafter
acquired (collectively and severally, the “Collateral”), which Attachment 1 is
incorporated herein by this reference; provided, however, that any Collateral
shall be excluded from the lien and security interest granted by a Grantor
hereunder to the extent, but only to the extent, that, after giving effect to
the application of Sections 9406 through 9409 of the UCC, the creation of a lien
and security interest therein would constitute a material breach of the terms of
such Collateral, or would permit any party to any agreement, instrument or other
document comprising such Collateral, or the issuer of any license, permit or
authorization comprising such Collateral, to terminate such agreement,
instrument or other document or license, permit or authorization or would
otherwise violate any applicable law, rule, regulation or policy of any
Governmental Agency pursuant to any effective term or provision of such
agreement, instrument, document, license, permit or authorization.

 

3. Representations and Warranties. Each Grantor represents and warrants to the
Lenders and the Administrative Agent as follows:

 

(a) Each Grantor is the owner of its Collateral (or, in the case of
after-acquired Collateral, at the time such Grantor acquires rights in the
Collateral, will be the owner thereof). No other Person has (or, in the case of
after-acquired Collateral, at the

 

3



--------------------------------------------------------------------------------

time each Grantor acquires rights therein, will have) any right, title, claim or
interest (by way of Lien, purchase option or otherwise) in, against or to such
Collateral, other than Permitted Encumbrances.

 

(b) The Administrative Agent has (or in the case of after-acquired Collateral,
at the time each Grantor acquires rights therein, will have) a first priority
perfected security interest in the Collateral in respect to which a security
interest may be granted under applicable law of the United States of America and
any states thereof, including without limitation, the UCC and the United States
Trademark Act of 1946, the United States Patent Act of 1972 or the United States
Copyright Act of 1976, as applicable, subject to Permitted Encumbrances;
provided, however, that the Administrative Agent must make the filings with the
Patent and Trademark Office or Copyright Office contemplated by this Security
Agreement to perfect its security interest in any Grantor’s Patents, Trademarks,
Copyrights or Mask Works registered with such offices and must make filings of
appropriate UCC financing statements in the appropriate filing offices to
perfect its security interest in all other Collateral.

 

(c) Each Grantor has the corporate power and authority to make the conditional
assignment and to grant the security interest herein granted;

 

(d) Other than with respect to non-exclusive licenses, each Grantor has the
sole, full and unencumbered right, title and interest in and to (i) each of its
Trademarks described in Schedule A to Attachment 1 hereto (and on any Compliance
Certificate) for the goods and services covered by the registrations thereof,
(ii) each of its Patents described in Schedule B to Attachment 1 hereto (and on
any Compliance Certificate), (iii) each of its Copyrights described in Schedule
C to Attachment 1 hereto (and on any Compliance Certificate) and (iv) each of
its Mask Works described in Schedule D to Attachment 1 hereto (and on any
Compliance Certificate). The registrations for such Trademarks and Patents are
valid and enforceable and in full force and effect and none of the Trademarks or
Patents has been abandoned, assigned to a third party or dedicated to the
public, except as could not reasonably be expected to have a Material Adverse
Effect. According to the records of the Copyright Office, such Copyrights and
Mask Works are valid and enforceable and in full force and effect and none of
the Copyrights or Mask Works has been abandoned, assigned to a third party or
dedicated to the public, except as could not reasonably be expected to have a
Material Adverse Effect.

 

(e) On the date hereof, no Grantor owns any Patents, Trademarks, Copyrights or
Mask Works registered in, or the subject of pending applications in, the Patent
and Trademark Office or the Copyright Office, other than those described in
Schedules A, B, C and D to Attachment 1 hereto. As of the date each Compliance
Certificate is delivered to the Administrative Agent, no Grantor owns any
Patents, Trademarks, Copyrights or Mask Works registered in, or the subject of
pending applications in, the Patent and Trademark Office or the Copyright
Office, other than those described in Schedules A, B, C and D to Attachment 1
hereto and in any such Compliance Certificate or in any Compliance Certificate
previously delivered.

 

4



--------------------------------------------------------------------------------

(f) Set forth in Schedule E to Attachment 1 hereto is a complete list as of the
date hereof of all material licenses of Patents, Trademarks, Copyrights, Mask
Works and Trade Secrets which any Grantor has granted to any Person. As of the
date each Compliance Certificate is delivered to the Administrative Agent, all
material licenses of Patents, Trademarks, Copyrights, Mask Works and Trade
Secrets which any Grantor has granted to any Person are described on Schedule E
to Attachment 1, in any such Compliance Certificate or in any Compliance
Certificate previously delivered.

 

(g) Set forth in Schedule F to Attachment 1 hereto is a complete list as of the
date hereof of all material licenses of Patents, Trademarks, Copyrights, Mask
Works and Trade Secrets which any Person has granted to any Grantor. As of the
date each Compliance Certificate is delivered to the Administrative Agent, all
material licenses of Patents, Trademarks, Copyrights, Mask Works and Trade
Secrets which any Person has granted to any Grantor are described on Schedule F
to Attachment 1, in any such Compliance Certificate or in any Compliance
Certificate previously delivered.

 

(h) Each Grantor has taken all commercially reasonable steps to protect the
secrecy and the validity under applicable law of all material Trade Secrets,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

4. Covenants of the Grantors. Each Grantor hereby agrees as follows:

 

(a) Each Grantor, at the Grantors’ expense, shall promptly procure, execute and
deliver to the Administrative Agent all documents, instruments and agreements
and perform all acts which are necessary, or which the Administrative Agent may
reasonably request, to establish, maintain, preserve, protect and perfect its
Collateral, the Lien granted to the Administrative Agent therein and the first
priority of such Lien with respect to Collateral (subject to Permitted
Encumbrances) in respect to which a security interest may be granted under
applicable law of the United States of America and any states thereof, including
without limitation, the UCC and the United States Trademark Act of 1946, the
United States Patent Act of 1972 or the United States Copyright Act of 1976, as
applicable (subject to Permitted Encumbrances) or to enable the Administrative
Agent to exercise and enforce its rights and remedies hereunder with respect to
any such Collateral. Without limiting the generality of the preceding sentence,
each Grantor shall (i) execute all notices of security interest for each
relevant type of intellectual property in forms suitable for filing with the
Patent and Trademark Office or the Copyright Office, as applicable,
substantially in the forms of Attachments 2 and 3 hereto or other forms
acceptable to the Administrative Agent and (ii) take all commercially reasonable
steps in any proceeding before the Patent and Trademark Office, the Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of its Patents, Trademarks, Copyrights and Mask
Works, including filing of renewals, affidavits of use, affidavits of
incontestability and opposition, interference and cancellation proceedings
(except to the extent that the failure to prosecute or maintain or the
dedication to the public, abandonment or invalidation thereof is permitted
hereunder or could not reasonably be expected to have a Material Adverse
Effect).

 

5



--------------------------------------------------------------------------------

(b) Each Grantor shall not use any Collateral or permit any Collateral to be
used in violation of (i) any provision of the Credit Agreement, this Security
Agreement or any other Loan Document, (ii) any applicable Governmental Rule or
Contractual Obligation where such use could reasonably be expected to have a
Material Adverse Effect, or (iii) any policy of insurance covering the
Collateral where such use could reasonably be expected to have a Material
Adverse Effect.

 

(c) Each Grantor shall pay promptly when due all taxes and other governmental
charges, all Liens and all other charges (except to the extent constituting
Permitted Encumbrances) now or hereafter imposed upon, relating to or affecting
any of its Collateral, unless such taxes, charges and Liens are being contested
in good faith by appropriate proceedings.

 

(d) Each Grantor shall appear in and defend any action or proceeding which may
affect its title to or the Administrative Agent’s security interest in the
Grantor’s Collateral if an adverse decision could reasonably be expected to have
a Material Adverse Effect.

 

(e) Each Grantor shall keep accurate and complete records of its Collateral and
shall permit the Administrative Agent to examine and make copies of such records
and provide such reports and information relating to such Collateral as the
Administrative Agent may reasonably request from time to time.

 

(f) No Grantor shall sell, encumber, lease, rent, option, license or otherwise
dispose of or transfer any of its Collateral or right or interest therein except
to the extent permitted by the Credit Agreement, and each Grantor shall keep its
Collateral free of all Liens except Permitted Encumbrances.

 

(g) Each Grantor (either directly or through licensees) will continue to use its
Trademarks in order to maintain such Trademarks in full force and effect free
from any claim of abandonment for nonuse, and such Grantor will not (and will
not permit any licensee thereof to) do any act or knowingly omit to do any act
whereby any of its Trademarks may become invalidated on the grounds of
abandonment, unless the failure to do so could not reasonably be expected to
have a Material Adverse Effect. No Grantor will do any act, or omit to do any
act, whereby its Patents or Patent Registrations may become abandoned or
dedicated to the public or the remedies available against infringers weakened if
such action or omission could reasonably be expected to have a Material Adverse
Effect and shall notify the Administrative Agent immediately if it knows of any
reason that any such Patent Registration is likely to become abandoned or
dedicated to the public. Each Grantor will not do any act or omit to do any act,
whereby its Copyrights or Mask Works may become abandoned or dedicated to the
public or the remedies available against infringers weakened if such action or
omission could reasonably be expected to have a Material Adverse Effect, and
shall notify the Administrative Agent immediately if it knows of any reason that
any such Copyright or Mask Work is likely to become abandoned or dedicated.

 

6



--------------------------------------------------------------------------------

(h) Each Grantor will promptly, and in any event within ten (10) Banking Days,
notify the Administrative Agent after the filing, either by such Grantor or
through any agent, employee, licensee or designee, of (i) an application for the
registration of any of Grantor’s Patents, Trademarks, Copyrights or Mask Works
with the Patent and Trademark Office or the Copyright Office or any similar
office or agency in any other country or any political subdivision thereof, (ii)
any assignment of any Patent or Trademark, which such Grantor may acquire from a
third party, with the Patent and Trademark Office or any similar office or
agency in any other country or any political subdivision thereof, or (iii) any
assignment of any Copyright or Mask Work, which such Grantor may acquire from a
third party, with the Copyright Office or any similar office or agency in any
other country or any political subdivision thereof.

 

(i) Each Grantor shall use commercially reasonable efforts to (i) use proper
statutory notice in connection with its use of its Patents, Trademarks,
Copyrights and Mask Works, (ii) maintain the same standards of quality as it
uses as of the date hereof in its manufacture of products sold under the
Trademarks or provision of services in connection with the Trademarks, and (iii)
take all steps necessary to protect the secrecy and the validity under
applicable law of all material Trade Secrets, except to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

(j) If any Responsible Official of any Grantor learns of any use by any Person
of any term or design likely to cause confusion with any Trademark owned by such
Grantor, the Company or such Grantor shall promptly notify the Administrative
Agent of such use and of all steps taken and to be taken to remedy any
infringement of such Trademark if such confusion or infringement could
reasonably be expected to have a Material Adverse Effect.

 

5. Authorized Action by the Administrative Agent. Each Grantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact and agrees
that the Administrative Agent may perform (but the Administrative Agent shall
not be obligated to and shall incur no liability to any Grantor or any third
party for failure so to do) any act which such Grantor is obligated by this
Security Agreement to perform, and to exercise such rights and powers as such
Grantor might exercise with respect to its Collateral, including, without
limitation, the right to (a) collect by legal proceedings or otherwise and
endorse and/or receive all royalties, payments, proceeds and other sums and
property now or hereafter payable on or on account of such Collateral; (b)
insure, process, preserve and enforce such Collateral; (c) make any compromise
or settlement, and take any action it deems advisable, with respect to such
Collateral; (d) pay any indebtedness of such Grantor relating to such
Collateral; and (e) execute UCC financing statements and other documents,
instruments and agreements required hereunder; provided, however, that the
Administrative Agent shall exercise such powers, and the powers set forth in the
Special Power of Attorney in the form of Attachment 4 hereto, only after the
occurrence and during the continuance of an Event of Default. In furtherance of
the powers granted in this Section 5, each Grantor shall execute and deliver to
the Administrative Agent a Special Power of Attorney in the form of Attachment 4
hereto. The Grantors agree to reimburse the Administrative Agent upon demand for
all costs and expenses, including attorneys’ fees, the Administrative Agent may
incur while acting as any Grantor’s attorney-in-fact hereunder, all of which
costs and expenses are included in the Secured Obligations. The powers conferred
on the

 

7



--------------------------------------------------------------------------------

Administrative Agent hereunder are solely to protect the Administrative Agent’s
interests in the Collateral and shall not impose any duty upon the
Administrative Agent to exercise any such powers. Except to the extent Section
9207 of the UCC imposes a duty or a duty is otherwise imposed by applicable law,
the Administrative Agent shall have no duty as to any Collateral, including any
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Collateral. Without limiting the
generality of the preceding sentence, the Administrative Agent shall be deemed
to have exercised reasonable care in the custody and preservation of any of the
Collateral if it takes such action for that purpose as any Grantor reasonably
requests in writing at times other than upon the occurrence and during the
continuance of any Event of Default. Failure of the Administrative Agent to
comply with any such request at any time shall not in itself be deemed a failure
to exercise reasonable care. The Administrative Agent shall be accountable only
for amounts that it actually receives as a result of the exercise of such powers
and neither it nor any of its officers, directors, employees, agents or
representatives shall be responsible to the Grantors for any act or failure to
act, except for its or their own gross negligence or willful misconduct.

 

6. Default and Remedies. Each Grantor shall be deemed in default under this
Security Agreement upon the occurrence and during the continuance of an Event of
Default, as that term is defined in the Credit Agreement. In addition to all
other rights and remedies granted to the Administrative Agent by this Security
Agreement, the Credit Agreement, the other Loan Documents, the UCC and other
applicable Governmental Rules, the Administrative Agent may, upon the occurrence
and during the continuance of any Event of Default, exercise any one or more of
the following rights and remedies: (a) collect, receive, appropriate or realize
upon the Collateral or otherwise foreclose or enforce the Administrative Agent’s
security interests in any or all Collateral in any manner not prohibited by
applicable Governmental Rules or in this Security Agreement; (b) notify any or
all licensees of Collateral to make payments thereon directly to the
Administrative Agent; (c) sell, license or otherwise dispose of any or all
Collateral at one or more public or private dispositions, whether or not such
Collateral is present at the place of sale, for cash or credit or future
delivery, on such commercially reasonable terms and in such commercially
reasonable manner as the Administrative Agent may determine; (d) upon ten (10)
days’ prior notice to the Grantors (care of the Company), direct the Grantors
not to make any further use of the Patents, the Trademarks (or any mark similar
thereto), the Copyrights (or any work deriving therefrom), or the Mask Works for
any purpose; (e) upon ten (10) days’ prior notice to the Grantors (care of the
Company), license, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any of the Patents, Trademarks, Copyrights or
Mask Works, throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; (f) enforce (and upon notice to the Grantors (care of the Company)
have the exclusive right to enforce) against any licensee or sublicensee all
rights and remedies of the Grantors in, to and under any one or more license
agreements with respect to the Collateral (without assuming any obligations or
liability thereunder), and take or refrain from taking any action under any
thereof; and (g) in addition to the foregoing, in order to implement the
assignment, sale or other disposal of any of the Collateral, pursuant to the
authority granted in Section 5 hereof, execute and deliver on behalf of the
Grantors, upon five (5) Banking Days’ prior notice to the Grantors (care of the
Company), one or more instruments of assignment of the Patents, Trademarks,
Copyrights or Mask Works (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 

8



--------------------------------------------------------------------------------

7. Application of Proceeds. The proceeds of any sale, disposition or other
realization upon all or any part of the Collateral shall be distributed by the
Administrative Agent in the following order of priorities:

 

First, to the Administrative Agent in an amount sufficient to pay in full the
costs and expenses of the Administrative Agent in connection with such sale,
disposition or other realization, including all fees, costs, expenses,
liabilities and advances incurred or made by the Administrative Agent in
connection therewith, including, without limitation, attorneys’ fees and costs;

 

Second, to the Lenders in an amount equal to accrued interest then due and
payable under this Security Agreement and the other Loan Documents;

 

Third, pari passu and ratably, to (i) the Lenders in an amount equal to the
principal amount of the outstanding Advances and to cash collateralize the
remaining Obligations in connection with Letters of Credit on a pro rata basis
in accordance with the then outstanding principal amount of the Advances and
Obligations in connection with Letters of Credit (with the portion allocated to
the Advances, Swing Line Loans and Obligations in connection with Letters of
Credit to be applied first to repay the Swing Line Loans in full, second to
repay the remaining Advances in full and then to cash collateralize the Secured
Obligations in an amount equal to the then Aggregate Effective Amount of all
Obligations in connection with Letters of Credit) and (ii) to the Lender(s) (as
that term is defined in the Credit Agreement) or their Affiliates to whom
obligations are owed in connection with any Lender Interest Rate Protection
Agreements to the extent of the associated Termination Value of such Lender
Interest Rate Protection Agreement, and such proceeds will not be applied to the
extent of any excess obligations in connection with any Lender Interest Rate
Protection Agreement, until the Secured Obligations (other than obligations
under this clause (ii)) have been paid in full and the Commitments have been
terminated;

 

Fourth, to the Lenders (as that term is defined in the Credit Agreement) in an
amount equal to any other Secured Obligations (including obligations of the
Company under Lender Interest Rate Protection Agreements) which are then unpaid;
and

 

Finally, upon payment in full of all of the Secured Obligations, to the Persons
legally entitled thereto.

 

8. Indemnification and Release.

 

(a) Each Grantor assumes all responsibility and liability arising from the use
of the Patents, Trademarks, Copyrights and Mask Works, and each Grantor hereby
indemnifies and

 

9



--------------------------------------------------------------------------------

holds the Administrative Agent, each Lender and their respective directors,
officers, employees, agents and any of their respective Affiliates
(“Indemnitees”) harmless from and against any claim, suit, loss, damage or
expense (including attorneys’ fees and expenses) arising out of or in connection
with any alleged infringement of any patent, trademark, service mark, trade
name, trade secret, copyright or mask work of a third party or alleged defect in
any product manufactured, promoted or sold by Grantors (or any Affiliate of the
Grantors) in connection with any Patent, Trademark, Copyright or Mask Work or
out of the manufacture, promotion, labeling, sale or advertisement of any
product or service by the Grantors (or any Affiliate of the Grantors). Each
Grantor agrees that the Administrative Agent and the Lenders do not assume, and
shall have no responsibility for, the payment of any sums due or to become due
under any agreement or contract included in the Collateral or the performance of
any obligations to be performed under or with respect to any such agreement or
contract by the Grantors, and each Grantor hereby agrees to indemnify and hold
each Indemnitee harmless with respect to any and all claims by any Person
relating thereto.

 

(b) Each Grantor agrees to indemnify and hold the Indemnitees harmless from and
against any claim, suit, loss, damage or expense (including attorneys’ fees and
expenses) arising out of or in connection with any action taken or omitted to be
taken by the Administrative Agent hereunder with respect to any license
agreement of the Grantors.

 

(c) Each Grantor agrees to indemnify and hold the Indemnitees harmless from and
against any claim, suit, loss, damage or expense (including attorneys’ fees and
expenses) arising out of or in connection with any claim, suit or proceeding
instituted by any Grantor or in which any Grantor participates.

 

(d) Each Grantor hereby releases the Indemnitees from any claims, causes of
action and demands at any time arising out of or with respect to any actions
taken or omitted to be taken by the Administrative Agent under the powers of
attorney granted in Section 5 hereof, other than actions taken or omitted to be
taken through the gross negligence or willful misconduct of such Indemnitees or
any breach of this Security Agreement or the other Loan Documents.

 

(e) Each Grantor agrees to cause the Administrative Agent to be named as an
additional insured with respect to any policy of insurance held by such Grantor
from time to time covering product liability or intellectual property
infringement risk.

 

(f) Nothing contained in this Section 8 shall, however, be deemed to require the
Grantors to indemnify or hold harmless any Indemnitee from or against any
losses, costs, suits, expenses, claims or damages arising from or relating to
such Indemnitee’s gross negligence or willful misconduct or arising from or
relating to any claim by an Indemnitee against another Indemnitee.

 

10



--------------------------------------------------------------------------------

9. Additional Grantors. If, pursuant to the terms and conditions of the Credit
Agreement, the Company shall be required to cause any Subsidiary that is not a
Grantor to become a Grantor hereunder, such Subsidiary shall execute and deliver
to the Administrative Agent a Joinder Agreement in the form of Attachment 5 and
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Grantor party hereto on the Closing Date.

 

10. Reinstatement. If this Security Agreement terminates pursuant to its terms
or applicable law and if at any time thereafter payment or performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a result of any proceedings in
bankruptcy, reorganization, a “voidable preference,” a “fraudulent conveyance,”
or otherwise, then this Security Agreement shall be reinstated and be in full
force and effect all as though such payment or performance had not been made and
each Grantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all costs and expenses (including fees and expenses of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission, restoration or return. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

11. Miscellaneous.

 

(a) Notices. Except as otherwise specified herein, all notices, requests,
demands, consents, instructions or other communications to or upon the Grantors
(which shall be sent care of the Company) or the Administrative Agent under this
Security Agreement shall be given as provided in Section 11.6 of the Credit
Agreement.

 

(b) Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

 

(c) Headings. The section headings and captions appearing in this Security
Agreement are included solely for convenience of reference and are not intended
to affect the interpretation of any provision of this Security Agreement.

 

(d) No Waiver; Cumulative Remedies.

 

i. The Administrative Agent shall not by any act, delay, omission or otherwise
be deemed to have waived any of its rights or remedies hereunder or under the
Credit Agreement or the other Loan Documents, nor shall any single or partial
exercise of any right or remedy hereunder or thereunder on any one or more
occasions preclude the further exercise thereof or the exercise of any other
right or remedy under any of the Loan Documents.

 

ii. The rights and remedies hereunder provided or provided under the Credit
Agreement or the other Loan Documents are cumulative and may be exercised singly
or concurrently, and are not exclusive of any rights and remedies provided by
law or by any of the other Loan Documents.

 

11



--------------------------------------------------------------------------------

iii. No amendment, modification, supplement, extension, termination or waiver of
any provision of this Security Agreement, no approval or consent hereunder, and
no consent to any departure by any Grantor herefrom, may in any event be
effective unless in writing signed by the Administrative Agent with the written
approval or upon the instruction of the Requisite Lenders, and then only in the
specific instance and for the specific purpose given and any such amendment,
modification, supplement, extension, termination or waiver shall be binding upon
the Administrative Agent, each holder of Secured Obligations and the Grantors;
and, without the approval in writing of all the Lenders, no amendment,
modification, supplement, termination, waiver or consent may be effective as to
the matters set forth in the Credit Agreement.

 

(e) Time is of the Essence. Time is of the essence for the performance of each
of the terms and provisions of this Security Agreement.

 

(f) Termination of this Security Agreement. Subject to Section 8, above, this
Security Agreement shall terminate upon the full, complete and final payment of
the Secured Obligations and the termination of the Commitments under the Credit
Agreement.

 

(g) Successors and Assigns. This Security Agreement and all obligations of the
Grantors hereunder shall be binding upon, and inure to the benefit of, the
successors and assigns of the Grantors, and shall, together with the rights and
remedies of the Administrative Agent hereunder, be binding upon, and inure to
the benefit of the Administrative Agent, the Lenders and their respective
successors and assigns except that no Grantor may assign or transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender. Any assignment or transfer in violation of
the foregoing shall be null and void. The Lenders and the Administrative Agent
may disclose this Security Agreement as provided in the Credit Agreement.

 

(h) Further Indemnification. Without limiting the terms of the Loan Documents,
Company confirms that it is bound by Section 3.11 of the Credit Agreement in
connection with Other Taxes arising with respect to the Collateral, this
Security Agreement or any of the transactions contemplated by this Security
Agreement. Each Grantor (other than Company) agrees to be bound by Section 3.11
of the Credit Agreement to the same extent as Company in connection with Other
Taxes (as defined in the Credit Agreement) arising with respect to the
Collateral, this Security Agreement or any of the transactions contemplated by
this Security Agreement.

 

(i) Governing Law. This Security Agreement shall be governed by, construed and
enforced in accordance with, the internal law of the State of California except
that matters concerning the validity and perfection of a security interest shall
be governed by the conflict of law rules set forth in the UCC. Each Grantor
hereby consents to the application of California civil law to the construction,
interpretation and enforcement of this Security Agreement, and to the
application of California civil law to the procedural aspects of any suit,
action or proceeding relating thereto, including, but not limited to, legal
process, execution of judgments and other legal remedies.

 

12



--------------------------------------------------------------------------------

(j) Counterparts. This Security Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by telecopier of an executed counterpart of this Security Agreement
shall be deemed to constitute due and sufficient delivery of such counterpart.

 

(k) Payments Free of Taxes, Etc. All payments made by the Grantors under this
Security Agreement shall be made by the Grantors free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings (except as otherwise provided in the Credit Agreement). In
addition, the Grantors shall pay upon demand any stamp or other taxes, levies or
charges of any jurisdiction with respect to the execution, delivery,
registration, performance and enforcement of this Security Agreement. Upon
request by the Administrative Agent, the Grantors shall furnish evidence
reasonably satisfactory to the Administrative Agent that all requisite
authorizations and approvals by, and notices to and filings with, governmental
authorities and regulatory bodies have been obtained and made and that all
requisite taxes, levies and charges have been paid.

 

(l) The Grantors’ Continuing Liability. Notwithstanding any provision of this
Security Agreement or any other Loan Document or any exercise by the
Administrative Agent of any of its rights hereunder or thereunder (including,
without limitation, any right to collect or enforce any Collateral), (i) each
Grantor shall remain liable to perform its obligations and duties in connection
with the Collateral and (ii) neither the Administrative Agent nor any Lender
shall assume or be considered to have assumed any liability to perform such
obligations and duties or to enforce any of the Grantors’ rights in connection
with the Collateral.

 

(m) ENTIRE AGREEMENT. THIS SECURITY AGREEMENT REPRESENTS THE COMPLETE AND FINAL
AGREEMENT AMONG THE GRANTORS AND THE ADMINISTRATIVE AGENT AND SUPERSEDES ALL
PRIOR AGREEMENTS, WRITTEN OR ORAL, ON THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR
AMONG THE GRANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS.

 

[This Space Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor(s) and the Administrative Agent have caused this
Security Agreement to be executed as of the day and year first above written.

 

WEST MARINE PRODUCTS, INC.,

a California corporation

By:

 

/s/ John Edmondson

--------------------------------------------------------------------------------

   

Chief Executive Officer

   

[Printed Name & Title]

WEST MARINE, INC.,

a Delaware corporation

By:

 

/s/ John Edmondson

--------------------------------------------------------------------------------

   

Chief Executive Officer

   

[Printed Name & Title]

WEST MARINE PUERTO RICO, INC.,

a California corporation

By:

 

/s/ John Edmondson

--------------------------------------------------------------------------------

   

Chief Executive Officer

   

[Printed Name & Title]

W MARINE MANAGEMENT COMPANY, INC.,

a California corporation

By:

 

/s/ John Edmondson

--------------------------------------------------------------------------------

   

Chief Executive Officer

   

[Printed Name & Title]



--------------------------------------------------------------------------------

WEST MARINE LBC, INC.,

a California corporation

By:

 

/s/ John Edmondson

--------------------------------------------------------------------------------

   

Chief Executive Officer

   

[Printed Name & Title]

WEST MARINE IHC I, INC.,

a California corporation

By:

 

/s/ John Edmondson

--------------------------------------------------------------------------------

   

Chief Executive Officer

   

[Printed Name & Title]

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:

 

/s/ Patrick Bishop

--------------------------------------------------------------------------------

Name:

 

Patrick Bishop

Title:

 

Vice President



--------------------------------------------------------------------------------

ATTACHMENT 1

TO SECURITY AGREEMENT

 

All right, title and interest of the Grantors, whether now owned or hereafter
acquired, in and to the following property:

 

(a) All trademarks, trade names, trade styles and service marks, and all prints
and labels on which said trademarks, trade names, trade styles and service marks
have appeared or appear, and all designs and general intangibles of like nature,
now existing or hereafter adopted or acquired, all right, title and interest
therein and thereto, all registrations and recordings thereof, including, (i)
all applications, registrations and recordings in the Patent and Trademark
Office or in any similar office or agency of the United States, any state
thereof or any foreign country or any political subdivision thereof, all whether
now owned or hereafter acquired by any Grantor, including those described in
Schedule A to this Attachment 1, which Schedule A is incorporated herein by this
reference, and (ii) all reissues, extensions or renewals thereof and all
licenses thereof (collectively, the “Trademarks”);

 

(b) All patentable inventions, patent rights, shop rights, letters patent of the
United States or any foreign country, all right, title and interest therein and
thereto, and all registrations and recordings thereof, including (i) all Patent
Registrations and recordings in the Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any foreign
country or any political subdivision thereof, all whether now owned or hereafter
acquired by any Grantor, including those described in Schedule B to this
Attachment 1, which Schedule B is incorporated herein by this reference, and
(ii) all reissues, continuations, continuations-in-part or extensions thereof
and all licenses thereof (collectively, the “Patents”);

 

(c) All copyrights including, without limitation, (i) all original works of
authorship fixed in any tangible medium of expression, all right, title and
interest therein and thereto, and all registrations and recordings thereof,
including all applications, registrations and recordings in the Copyright Office
or in any similar office or agency of the United States, any state thereof or
any foreign country or any political subdivision thereof, all whether now owned
or hereafter acquired by any Grantor, including those described on Schedule C to
this Attachment 1, which Schedule C is incorporated herein by this reference,
and (ii) all extensions or renewals thereof and all licenses thereof
(collectively, the “Copyrights”);

 

(d) All mask works including all series of related images, however fixed or
encoded, in final or intermediate form, having or representing the
predetermined, three dimensional pattern of metallic, insulating, or
semiconductor material present or removed from the layers of a semiconductor
chip product, in which series the relation of the images to one another is that
each image has the pattern of the surface of one form of the semiconductor chip
product, and all right, title and interest therein and thereto, and all
registrations and recordings thereof, including all applications, registrations
and recordings in the Copyright Office or in any similar office or agency of the
United States, any state thereof or any foreign country or any political
subdivision thereof, all whether now owned or hereafter acquired by any Grantor,
including those described on Schedule D to this Attachment 1, which Schedule D
is incorporated herein by this reference, and (ii) all extensions or renewals
thereof and all licenses thereof (collectively, the “Mask Works”);

 

Attachment 1-1



--------------------------------------------------------------------------------

(e) All goodwill of the Grantors’ business symbolized by the Trademarks and all
customer lists and other records of the Grantors relating to the distribution of
products or provision of services bearing or covered by the Trademarks;

 

(f) All proprietary information, including formulas, patterns, compilations,
programs, devices, methods, techniques or processes, that derives independent
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by other Persons who can obtain
economic value from its disclosure or use, all whether now owned or hereafter
acquired by any Grantor (collectively, the “Trade Secrets”);

 

(g) All claims by any Grantor against any Person for past, present or future
infringement of the Patents, Trademarks, Copyrights, Mask Works or Trade
Secrets; and

 

(h) All proceeds of the foregoing (including whatever is receivable or received
when Collateral or proceeds is (are) sold, collected, exchanged, licensed or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including rights to payment and return premiums and insurance proceeds under
insurance with respect to any Collateral, and all rights to payment with respect
to any cause of action affecting or relating to the Collateral).

 

Attachment 1-2



--------------------------------------------------------------------------------

SCHEDULE A

TO ATTACHMENT 1

TO SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 1-3



--------------------------------------------------------------------------------

SCHEDULE B

TO ATTACHMENT 1

TO SECURITY AGREEMENT

 

PATENT REGISTRATIONS AND PATENT APPLICATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 1-4



--------------------------------------------------------------------------------

SCHEDULE C

TO ATTACHMENT 1

TO SECURITY AGREEMENT

 

COPYRIGHT REGISTRATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 1-7



--------------------------------------------------------------------------------

SCHEDULE D

TO ATTACHMENT 1

TO SECURITY AGREEMENT

 

MASK WORK REGISTRATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 1-8



--------------------------------------------------------------------------------

SCHEDULE E

TO ATTACHMENT 1

TO SECURITY AGREEMENT

 

LICENSES GRANTED BY THE GRANTORS TO THIRD PARTIES

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 1-9



--------------------------------------------------------------------------------

SCHEDULE F

TO ATTACHMENT 1

TO SECURITY AGREEMENT

 

LICENSES GRANTED BY THIRD PARTIES TO THE GRANTORS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 1-10



--------------------------------------------------------------------------------

ATTACHMENT 2

TO SECURITY AGREEMENT

 

[SEPARATE INSTRUMENT FOR

EACH FORM OF COLLATERAL]

 

GRANT OF SECURITY INTEREST

 

[TRADEMARKS][COPYRIGHTS][MASK WORKS]

 

THIS GRANT OF SECURITY INTEREST, dated as of             , 200    , is executed
by                     , a                  corporation (the “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent (in
such capacity, the “Administrative Agent”) for the financial institutions which
are from time to time parties to the Credit Agreement referred to in Recital A
below (collectively, the “Lenders”).

 

A. Pursuant to that certain Credit Agreement, dated as of October 14, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WEST MARINE PRODUCTS, INC., the Lenders and Wells
Fargo Bank, National Association, as Administrative Agent, Issuing Lender and
Swing Line Lender, the Lenders have agreed to extend loans and other financial
accommodations to WEST MARINE PRODUCTS, INC. upon the terms and subject to the
conditions set forth therein.

 

[B. The Grantor has adopted, used, and is using the trademarks more particularly
described on Schedules 1-A and 1-B annexed hereto and made a part hereof, which
trademarks are registered or subject to an application for registration in the
United States Patent and Trademark Office (collectively, the “Trademarks”).]

 

[B. The Grantor owns the copyrights registered in the United States Copyright
Office, more particularly described on Schedule 1-A annexed hereto and made a
part hereof (collectively, the “Copyrights”).]

 

[B. The Grantor owns the mask works registered in the United States Copyright
Office, more particularly described on Schedule 1-A annexed hereto and made a
part hereof (collectively, the “Mask Works”).]

 

C. The Grantor and other entities party thereto from time to time have entered
into a Security Agreement (Intellectual Property) dated as of October 14, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Administrative Agent (for the ratable
benefit of the Administrative Agent and the Lenders).

 

[D. Pursuant to the Security Agreement, the Grantor has granted to the
Administrative Agent (for the ratable benefit of the Administrative Agent and
the Lenders) a security interest in all right, title and interest of the Grantor
in and to the Trademarks, together with the goodwill of the business symbolized
by the Trademarks and the customer lists and records related to the Trademarks
and the applications and registrations thereof, and all proceeds thereof,
including any and all causes of action which may exist by reason of infringement
thereof (the “Collateral”), to secure the payment, performance and observance of
the Secured Obligations, as defined in the Security Agreement.]

 

Attachment 2-1



--------------------------------------------------------------------------------

[D. Pursuant to the Security Agreement, the Grantor has granted to the
Administrative Agent (for the ratable benefit of the Administrative Agent and
the Lenders) a security interest in all right, title and interest of the Grantor
in and to the Copyrights and the registrations thereof, together with any
renewals or extensions thereof, and all proceeds thereof, including any and all
causes of action which may exist by reason of infringement thereof for the full
term of the Copyrights (the “Collateral”), to secure the prompt payment,
performance and observance of the Secured Obligations, as defined in the
Security Agreement.]

 

[D. Pursuant to the Security Agreement, the Grantor has granted to the
Administrative Agent (for the ratable benefit of the Administrative Agent and
the Lenders) a security interest in all right, title and interest of the Grantor
in and to the Mask Works and the registrations thereof, together with any
renewals or extensions thereof, and all proceeds thereof, including any and all
causes of action which may exist by reason of infringement thereof for the full
term of the Mask Works (the “Collateral”), to secure the prompt payment,
performance and observance of the Secured Obligations, as defined in the
Security Agreement.]

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby further grant to the Administrative Agent
a security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

 

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the security interest in
the Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein.

 

The Administrative Agent’s address is:

 

Wells Fargo Bank, National Association

65 West Alisal Street, 2nd Floor

Salinas, California 93901

Attention: Patrick Bishop

Tel. No. (831) 754-5078

Fax No. (831) 757-7345

 

Attachment 2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest to be
executed as of the day and year first above written.

 

[Name of Grantor]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Attachment 2-3



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

STATE OF CALIFORNIA   )         )  

ss.

COUNTY OF                                

  )    

On                                      
                                           , before me,
                                        
                                                                     ,

                                    Date
                                                                                
 Name and Title of Officer (e.g. “Jane Doe, Notary Public”)

personally appeared                                        
                                        
                                        
                                                              ,

                                                                                
                 Name of Signer(s)

 

¨ personally known to me – OR –  ¨

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Signature of Notary Public                    

 

OPTIONAL

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and could prevent fraudulent reattachment of this form.

 

            CAPACITY(IES) CLAIMED BY SIGNER(S)                DESCRIPTION OF
ATTACHED DOCUMENT

¨ Individual

    

¨ Corporate Officer

    

     _____________________________________________

   ____________________________________________

                                                 Title(s)

                                   Title or Type of Document

¨ Partner(s)                                             ¨ Limited

    

                                                                  ¨ General

  

____________________________________________

¨ Attorney-In-Fact

  

                                         Number of Pages

¨ Trustee(s)

    

¨ Guardian/Conservator

    

¨ Other: ______________________________________

  

____________________________________________

 

Signer is Representing:

Name of Person(s) or Entity(ies)

  

                                         Date of Document

_______________________________________________

  

____________________________________________

_______________________________________________

  

                        Signer(s) Other Than Named Above

 

Attachment 2-4



--------------------------------------------------------------------------------

SCHEDULE 1-A TO GRANT OF SECURITY INTEREST

 

TRADEMARK REGISTRATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

SCHEDULE 1-B TO GRANT OF SECURITY INTEREST

 

TRADEMARK APPLICATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 2-5



--------------------------------------------------------------------------------

SCHEDULE 1-A TO GRANT OF SECURITY INTEREST

 

COPYRIGHT REGISTRATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

SCHEDULE 1-A TO GRANT OF SECURITY INTEREST

 

MASK WORK REGISTRATIONS

 

The contents of this schedule have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 2-6



--------------------------------------------------------------------------------

ATTACHMENT 3

TO SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST

 

(PATENTS)

 

THIS GRANT OF SECURITY INTEREST, dated as of             , 200    , is executed
by                     , a                      corporation (the “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent (in
such capacity, the “Administrative Agent”) for the financial institutions which
are from time to time parties to the Credit Agreement referred to in Recital A
below (collectively, the “Lenders”).

 

A. Pursuant to that certain Credit Agreement, dated as of October 14, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among WEST MARINE PRODUCTS, INC., the Lenders and Wells
Fargo Bank, National Association, as Administrative Agent, Issuing Lender and
Swing Line Lender, the Lenders have agreed to extend loans and other financial
accommodations to WEST MARINE PRODUCTS, INC. upon the terms and subject to the
conditions set forth therein.

 

B. The Grantor owns the letters patent, and/or applications for letters patent,
of the United States and certain foreign countries, more particularly described
on Schedules 1-A and 1-B annexed hereto and made a part hereof (collectively,
the “Patents”).

 

C. The Grantor and other entities party thereto from time to time have entered
into a Security Agreement (Intellectual Property) dated as of October 14, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) in favor of the Administrative Agent (for the ratable
benefit of the Administrative Agent and the Lenders).

 

D. Pursuant to the Security Agreement, the Grantor has granted to the
Administrative Agent (for the ratable benefit of the Administrative Agent and
the Lenders) a security interest in all right, title and interest of the Grantor
in and to the Patents, together with any reissue, continuation,
continuation-in-part or extension thereof, and all proceeds thereof, including
any and all causes of action which may exist by reason of infringement thereof
(the “Collateral”), to secure the prompt payment, performance and observance of
the Secured Obligations, as defined in the Security Agreement;

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Grantor does hereby grant to the Administrative Agent a
security interest in the Collateral to secure the prompt payment, performance
and observance of the Secured Obligations.

 

Attachment 3-1



--------------------------------------------------------------------------------

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Administrative Agent with respect to the security interest in
the Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are hereby incorporated herein by
reference as if fully set forth herein.

 

The Administrative Agent’s address is:

 

Wells Fargo Bank, National Association

65 West Alisal Street, 2nd Floor

Salinas, California 93901

Attention: Patrick Bishop

Tel. No. (831) 754-5078

Fax No. (831) 757-7345

 

Attachment 3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Grant of Security Interest to be
executed as of the day and year first above written.

 

[Name of Grantor]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Attachment 3-3



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

STATE OF CALIFORNIA   )         )  

ss.

COUNTY OF                                

  )    

On                                         
                                        , before me,
                                        
                                                                     ,

                                    Date
                                                                                
 Name and Title of Officer (e.g. “Jane Doe, Notary Public”)

personally appeared                                        
                                        
                                        
                                                              ,

                                                                                
                 Name of Signer(s)

 

¨personally known to me – OR –  ¨

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Signature of Notary Public                    

 

OPTIONAL

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and could prevent fraudulent reattachment of this form.

 

            CAPACITY(IES) CLAIMED BY SIGNER(S)                DESCRIPTION OF
ATTACHED DOCUMENT

¨ Individual

    

¨ Corporate Officer

    

     _____________________________________________

   ____________________________________________

                                                 Title(s)

                               Title or Type of Document

¨ Partner(s)                                             ¨ Limited

    

                                                                   ¨ General

  

____________________________________________

¨ Attorney-In-Fact

  

                                    Number of Pages

¨ Trustee(s)

    

¨ Guardian/Conservator

    

¨ Other: ______________________________________

  

____________________________________________

 

Signer is Representing:

Name of Person(s) or Entity(ies)

  

                                    Date of Document

_______________________________________________

  

____________________________________________

_______________________________________________

  

                    Signer(s) Other Than Named Above

 

Attachment 3-4



--------------------------------------------------------------------------------

SCHEDULE 1-A TO GRANT OF SECURITY INTEREST

 

PATENT REGISTRATIONS

 

SCHEDULE 1-B TO GRANT OF SECURITY INTEREST

 

PATENT APPLICATIONS

 

The contents of these schedules have been omitted. A copy of the omitted
information will be furnished to the Securities and Exchange Commission upon its
request.

 

Attachment 3-5



--------------------------------------------------------------------------------

ATTACHMENT 4

TO SECURITY AGREEMENT

 

SPECIAL POWER OF ATTORNEY

 

Dated as of             , 200    

 

STATE OF CALIFORNIA

 

)

   

)

COUNTY OF                                 

 

)

 

KNOW ALL PERSONS BY THESE PRESENTS, THAT                         , a
                         corporation (the “Grantor”), pursuant to a Security
Agreement (Intellectual Property), dated as of October 14, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), among the Grantor, other entities party thereto from time to time
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, the “Administrative Agent”) for the financial institutions
(collectively, the “Lenders”) which are from time to time parties to that
certain Credit Agreement, dated as of even date herewith (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among WEST MARINE PRODUCTS, INC., the Lenders and Wells Fargo Bank, National
Association, as Administrative Agent, Issuing Lender and Swing Line Lender,
hereby appoints and constitutes the Administrative Agent its true and lawful
attorney in fact, with full power of substitution, and with full power and
authority to perform the following acts on behalf of the Grantor:

 

1. For the purpose of assigning, selling, licensing or otherwise disposing of
all right, title and interest of the Grantor in and to any letters patent of the
United States or any other country or political subdivision thereof, and all
registrations, recordings, reissues, continuations, continuations-in-part and
extensions thereof, and all pending applications therefor, and for the purpose
of the recording, registering and filing of, or accomplishing any other
formality with respect to, the foregoing, to execute and deliver any and all
agreements, documents, instruments of assignment or other papers necessary or
advisable to effect such purpose;

 

2. For the purpose of assigning, selling, licensing or otherwise disposing of
all right, title and interest of the Grantor in and to any trademarks, trade
names, trade styles and service marks and all related goodwill, and all
registrations, recordings, reissues, extensions and renewals thereof, and all
pending applications therefor, and for the purpose of the recording, registering
and filing of, or accomplishing any other formality with respect to, the
foregoing, to execute and deliver any and all agreements, documents, instruments
of assignment or other papers necessary or advisable to effect such purpose;

 

3. For the purpose of assigning, selling, licensing or otherwise disposing of
all right, title and interest of the Grantor in and to any copyrights, and all
registrations, recordings, reissues, extensions and renewals thereof, and all
pending applications therefor, and for the purpose of the recording, registering
and filing of, or accomplishing any other formality with respect to, the
foregoing, to execute and deliver any and all agreements, documents, instruments
of assignment or other papers necessary or advisable to effect such purpose;

 

Attachment 4-1



--------------------------------------------------------------------------------

4. For the purpose of assigning, selling, licensing or otherwise disposing of
all right, title and interest of the Grantor in and to any mask works, and all
registrations, recordings, reissues, extensions and renewals thereof, and all
pending applications therefor, and for the purpose of the recording, registering
and filing of, or accomplishing any other formality with respect to, the
foregoing, to execute and deliver any and all agreements, documents, instruments
of assignment or other papers necessary or advisable to effect such purpose;

 

5. For the purpose of evidencing and perfecting the Administrative Agent’s
interest in any patent, trademark, copyright or mask work not previously
assigned to the Administrative Agent as security, or in any patent, trademark,
copyright or mask work, which the Grantor may acquire from a third party, and
for the purpose of the recording, registering and filing of, or accomplishing
any other formality with respect to, the foregoing, to execute and deliver any
and all agreements, documents, instruments of assignment or other papers
necessary or advisable to effect such purpose.

 

6. To execute any and all documents, statements, certificates or other papers
necessary or advisable in order to obtain the purposes described above as the
Administrative Agent may in its reasonable discretion determine.

 

Attachment 4-2



--------------------------------------------------------------------------------

This power of attorney is made pursuant to the Security Agreement and takes
effect solely for the purposes thereof and is subject to the terms and
conditions thereof and may not be revoked until termination of the Security
Agreement as provided therein.

 

[Name of Grantor]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Attachment 4-3



--------------------------------------------------------------------------------

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

STATE OF CALIFORNIA   )         )  

ss.

COUNTY OF LOS ANGELES

  )    

On                                             , 200    , before me,
                                        
                                                                     , Notary
Public,

personally appeared                                                      ,

 

¨ personally known to me – OR –  ¨

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

--------------------------------------------------------------------------------

Signature of Notary Public                    

 

OPTIONAL

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and could prevent fraudulent reattachment of this form.

 

            CAPACITY(IES) CLAIMED BY SIGNER(S)                DESCRIPTION OF
ATTACHED DOCUMENT

¨ Individual

    

¨ Corporate Officer

    

     _____________________________________________

   ____________________________________________

                                                 Title(s)

                                   Title or Type of Document

¨ Partner(s)                                             ¨ Limited

    

                                                                   ¨ General

  

____________________________________________

¨ Attorney-In-Fact

  

                                         Number of Pages

¨ Trustee(s)

    

¨ Guardian/Conservator

    

¨ Other: ______________________________________

  

____________________________________________

 

Signer is Representing:

Name of Person(s) or Entity(ies)

  

                                         Date of Document

_______________________________________________

  

____________________________________________

_______________________________________________

  

                        Signer(s) Other Than Named Above

 

Attachment 4-4



--------------------------------------------------------------------------------

ATTACHMENT 5

TO SECURITY AGREEMENT

 

JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of             ,         , is delivered
pursuant to Section 9 of the Security Agreement (Intellectual Property) dated as
of October 14, 2004, among WEST MARINE PRODUCTS, INC. (the “Company”), and
certain other Subsidiaries of Company and Parent from time to time party thereto
as Grantors in favor of Wells Fargo Bank, National Association, as
administrative agent for the Lenders referred to therein (the “Security
Agreement”). Capitalized terms used herein but not defined herein are used
herein with the meaning given them in the Security Agreement.

 

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 9 of the Security Agreement, hereby becomes a party to the Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named as a Grantor therein and, without limiting the generality of
the foregoing, (a) as security for the full, prompt, complete and final payment
when due (whether at stated maturity, by acceleration or otherwise) and prompt
performance and observance of all the Secured Obligations of the undersigned,
the undersigned hereby assigns, conveys, mortgages, pledges, grants,
hypothecates and transfers to the Administrative Agent for itself and for the
pro rata benefit of the Lenders, on the terms and subject to conditions of the
Security Agreement, a security interest in and to all of the undersigned’s
right, title and interest in, to and under the Collateral, whether now owned or
hereafter acquired by the undersigned or in which the undersigned now holds or
hereafter acquires any interest and expressly assumes all obligations and
liabilities of a Grantor thereunder and (b) the undersigned agrees to provide
the Administrative Agent with such short forms security agreements substantially
in the forms of Attachments 2 and 3 to the Security Agreement and a Special
Power of Attorney substantially in the form of Attachment 4.

 

The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules A through F to Attachment 1 to the Security Agreement.

 

The undersigned hereby represents and warrants that each of the representations
and warranties contained in the Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

ACKNOWLEDGED AND AGREED

as of the date of this Joinder Agreement

first above written.

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

Attachment 4-5



--------------------------------------------------------------------------------

Annex 1-A

 

[New Grantor to complete as appropriate]

 

Attachment 4-6